COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Clarent Energy Services, Inc. and Graham Gilliam v. Leasing
                           Ventures, LLC

Appellate case number:     01-18-00036-CV

Trial court case number: 2016-50734

Trial court:               127th District Court of Harris County

         This court dismissed the first appeal filed by appellants Clarent Energy Services, Inc. and
Graham Gilliam because the order appealed was not final or appealable. See Clarent Energy Svcs.,
Inc. v. Leasing Ventures, LLC, No. 01–08–00036–CV, 2018 WL 4087003 (Tex. App.—Houston
[1st Dist.] Aug. 28, 2018, no pet.). On September 12, 2018, appellants filed a second appeal after
the trial court signed a second interlocutory summary judgment order.
        If there is no final judgment, this court does not have jurisdiction to entertain this appeal.
See Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (appeal may be had only from
final judgments unless statute authorizes appeal of interlocutory order).
       The court may dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Unless appellants cause a supplemental clerk’s record to be filed containing a final judgment, or it
otherwise files a response demonstrating that this court has jurisdiction of the appeal, this appeal
will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellants’
response, if any, is due in this court within 10 days of the date of this notice.
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale______
                    Acting individually  Acting for the Court


Date: __December 4, 2018___